 1                                                                 The Honorable Barbara J. Rothstein
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12                               UNITED STATES DISTRICT COURT
13                              WESTERN DISTRICT OF WASHINGTON
14                                        AT SEATTLE
15
16
17   TATIANA WESTBROOK, an individual;                   NO. 2:20-cv-01606 BJR
18   JAMES WESTBROOK, an individual;
19   HALO BEAUTY PARTNERS, LLC, a                        DEFENDANTS’ MOTION TO FILE
20   Nevada Limited Liability Company,                   SECOND SUPPLEMENTAL
21                                                       DECLARATION OF MICHAEL P.
22                       Plaintiffs,                     BROWN UNDER SEAL
23
24           v.
25
26   KATIE JOY PAULSON, an individual;
27   WITHOUT A CRYSTAL BALL, LLC, a
28   Minnesota Limited Liability Company; and
29   DOES 1 through 100, inclusive,
30
31                       Defendants.
32
33
34
35                          I. RELIEF REQUESTED AND AUTHORITIES
36
37          Defendants move for leave to file under seal the attached Second Supplemental
38
39   Declaration of Michael P. Brown in Support of Defendants’ Motion to Dismiss (Dkt. 17)
40
41   (“Second Supp. Brown Decl.”). On January 13, 2021, Plaintiffs filed a Declaration of Lori Ann
42
43   Barnhart in Opposition to Plaintiffs’ Motion to Dismiss (Dkt. 38-1). Ms. Barnhart is a non-party
44
45   witness. In the days following that filing, I have come into possession of evidence that strongly


     DEFENDANTS’ MOTION TO FILE UNDER SEAL                          G O R DO N     600 University Street
                                                                      T IL DE N    Suite 2915
                                                                     THOMAS        Seattle, WA 98101
                                                                    C O R DE L L   206.467.6477
 1   suggests Ms. Barnhart was not aware of what she was signing when swore to the truth of the
 2
 3   contents of that declaration and may have lacked capacity to swear under oath to the contents of
 4
 5   that declaration. This information is consistent with the fact that Ms. Barnhart’s signed
 6
 7   declaration, which she executed on January 13, 2021, is irreconcilable with statements she made
 8
 9   to the undersigned—almost all of them in writing—during the 18-day period leading up to
10
11   January 13, before she “flipped” sides in this lawsuit and recanted those representations.
12
13           Although the new information does not constitute health “records,” it does contain what
14
15   purports to be sensitive health information of Ms. Barnhart. See Supp. Brown Dec., Exs. A – C.
16
17   The undersigned does not represent Ms. Barnhart, and believes she is not represented by any
18
19   counsel, but nevertheless is concerned about protecting her medical privacy to the extent
20
21   possible. At the same time, the undersigned must be permitted to respond to Ms. Barnhart’s filed
22
23   declaration, because that declaration was drafted, with the involvement of Plaintiffs’ counsel, to
24
25   include allegations of wrongdoing directed at the undersigned.1 Further, the private medical
26
27   information cannot simply be redacted, because it is the very evidence that undermines the
28
29   validity of the Barnhart Declaration. The undersigned believes this request to seal strikes an
30
31   appropriate balance between these two considerations.
32
33           Defendants submit that the information in and attached to the Supplemental Brown
34
35   Declaration qualifies for sealing. “The local rules of this District recognize a strong presumption
36
37   in favor of public access to the Court's files.” Karpenski v. American General Life Companies,
38
39   LLC, 2013 WL 5588312 at *1 (W.D. Wash. October 9, 2013) (Martinez, J.) (citing Local Rules
40
41
42
43      1
          In the declaration she signed on January 13, Ms. Barnhart suggested that I offered to act as her attorney at
44   some point during our communications. I disagree, but in any event I am permitted, under RPC 1.6(b)(5), to disclose
45   confidences to the extent necessary to respond to the allegations directed at me.


     DEFENDANTS’ MOTION TO FILE UNDER SEAL                                     G O R DO N     600 University Street
                                                                                 T IL DE N    Suite 2915
                                                                                THOMAS        Seattle, WA 98101
                                                                               C O R DE L L   206.467.6477
 1   W.D. Wash. LCR 5(g).). The Ninth Circuit “has also recognized a strong presumption of public
 2
 3   access to documents attached to dispositive motions.” Id. (citing Kamakana v. City and County
 4
 5   of Honolulu, 447 F.3d 1172, 1179 (9th Cir. 2006). It appears that, because the materials reflected
 6
 7   in the Supplemental Declaration of Michael Brown are submitted in connection with a
 8
 9   dispositive motion, the Court must find “compelling reasons” to order the documents sealed. Id.
10
11   “To induce this Court's protection, the party must ‘articulate[ ] compelling reasons supported by
12
13   specific factual findings,’ that outweigh the general history of access and the public policies
14
15   favoring disclosure, such as the public interest in understanding the judicial process.” Id. (citing
16
17   Kamakana, 447 F.3d at 1179) (internal citations omitted). The decision to seal documents is “one
18
19   best left to the sound discretion of the trial court” upon consideration of the relevant facts and
20
21   circumstances of the particular case. Id. (citing Nixon v. Warner Comm., Inc., 435 U.S. 589, 599
22
23   (1978).
24
25             “The need to protect medical privacy qualifies in general as a ‘compelling reason.’” Id.
26
27   (quotations omitted); see also Abbey v. Hawaii Employers Mut. Ins. Co., 2010 WL 4715793 (D.
28
29   Haw. 2010); Lombardi v. TriWest Healthcare Alliance Corp., 2009 WL 1212170, at *1 (D. Ariz.
30
31   2009). Indeed, in Karpenski the court cited HIPPA as a basis for finding a compelling reason to
32
33   seal sensitive health information. Id. (citing Health Insurance Portability and Accountability Act
34
35   (HIPAA), Pub.L. 104–191 (1996) (regulating use and disclosure of “Protected Health
36
37   Information.”).
38
39             For these reasons, Defendants respectfully request that the Court order the Supplemental
40
41   Brown Declaration sealed.
42
43
44
45


     DEFENDANTS’ MOTION TO FILE UNDER SEAL                            G O R DO N     600 University Street
                                                                        T IL DE N    Suite 2915
                                                                       THOMAS        Seattle, WA 98101
                                                                      C O R DE L L   206.467.6477
 1                            II. CERTIFICATION OF CONFERENCE
 2
 3          Counsel met and conferred on January 22, 2021 regarding this motion, and thereafter
 4
 5   sought the Court’s guidance on this matter. Defendants file this motion pursuant to the Court’s
 6
 7   Minute Order dated January 29, 2021 (Dkt. 47).
 8
 9
10
11           DATED this 30th day of January, 2021.
12
13                                            GORDON TILDEN THOMAS & CORDELL LLP
14                                            Attorneys for Defendants
15
16                                            By    s/ Michael P. Brown
17                                                 Michael P. Brown, WSBA #45618
18                                                 600 University Street, Suite 2915
19                                                 Seattle, Washington 98101
20                                                 206.467.6477
21                                                 mbrown@gordontilden.com
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40
41
42
43
44
45


     DEFENDANTS’ MOTION TO FILE UNDER SEAL                         G O R DO N     600 University Street
                                                                     T IL DE N    Suite 2915
                                                                    THOMAS        Seattle, WA 98101
                                                                   C O R DE L L   206.467.6477
